DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 9, 18 and 19 are objected to because of the following informalities:  Claims 1, 6, 9, 18 and 19 use the term “substantially” and therefore render the definition of the subject-matter of the listed claims as unclear. Examiner suggests removing the term “substantially” from the claims.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  In line 11, please change “the complex plane” to “a complex plane”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Please place a period at the end of the claim.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  In line 13, please change “the complex plane” to “a complex plane”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-11 and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckley (GB 2,444,990 A –hereinafter “Buckley”) in view of Cohn et al. (U.S. Patent 6,248,487).
As to Claim 1, Buckley teaches a method of calculating a hologram having an amplitude and a phase component (See Title and Abstract), the method comprising the ordered steps of: 
(i) receiving an input image comprising a plurality of data values representing amplitude (Pg. 7, last paragraph – “inputting image data”; Pg. 12, step 1 and the proceeding paragraph and Pg. 27, Claim 2); 
(ii) assigning a random phase value to each data value of the plurality of data values to form a complex data set (Pg. 12, step 1 – “uniformly-random phase”; Pg. 13, last paragraph – “pseudo-random phase”; Pg. 21 – “uniformly random phase…resulting in a complex hologram” and Pg. 27, Claim 2 – “phase modulation to add noise”) and ; 
(iii) performing an inverse Fourier transform of the complex data set (Pg. 6, second paragraph -“add noise to the input data by phase modulation, then perform a space-frequency transform, for example an inverse Fourier transform, and then quantise the resulting, complex-valued data to generate data for driving the continuous amplitude and quantised phase modulators”; Pg. 12, step 2 and Pg. 15 step 2); 
(iv) constraining each complex data value of the complex data set to one of a plurality of allowable complex data values, each comprising an amplitude modulation value and a phase modulation value, to form a hologram (Pg. 7, last paragraph – “processing said image data to generate said holographic data…to generate complex valued transformed data…of at least one of a  real and an imaginary component…a first set of data comprising quantised phased modulator and a second set of data comprising said continuous amplitude modulator” and Pg. 27, Claim 2), 
wherein the phase modulation values of the plurality of allowable complex data values substantially span at least 2π (Pg. 12, step 1 – “0 and 2π”; Pg. 15, step 1), and wherein at least one of the allowable complex data values has an amplitude modulation value of substantially zero and a phase modulation value of substantially zero (Pg. 6, last paragraph – When driving a binary phase modulator the phase angle may be quantised into two values, 0 and π” and Pg. 20, 4th paragraph – “amplitude from 0 to 1”).
Buckley fails to teach that the method further comprises: defining a line in the complex plane, wherein the line is a spiral towards the origin comprising a first section which is a substantially closed loop around the origin and a second section which extends inwardly from the circumference of the loop towards the origin of the complex plane; and defining the plurality of allowable complex data values substantially on the line.  Examiner cites Cohn to teach defining a line in the complex plane (See Fig. 3), wherein the line is a spiral towards the origin comprising a first section which is a substantially closed loop around the origin (Fig. 3, note solid line) and a second section which extends inwardly from the circumference of the loop towards the origin of the complex plane (Fig. 3, note dotted line); and defining the plurality of allowable complex data values substantially on the line (See Fig. 3).  At the time of the effective 
As to Claim 6, Buckley, as modified by Cohn, teaches that the first section is substantially circular or elliptical (Cohn, Fig. 3, note solid line).
As to Claim 7, Buckley, as modified by Cohn, teaches that the second section extends to origin (Cohn, Fig. 3, note dotted line).
As to Claim 8, Buckley, as modified by Cohn, teaches that the second section extends past the origin (Cohn, See Fig. 3).
As to Claim 9, Buckley, as modified by Cohn, teaches that the second section is substantially spiral or arc-shaped (Cohn, Fig. 3, note dotted line).
As to Claim 10, Buckley, as modified by Cohn, teaches that the length of the second section is less than half the length of the first section (Cohn, See Fig. 3).
As to Claim 11, Buckley, as modified by Cohn, fails to teach that the step of defining the plurality of allowable complex data values on the line in the complex plane comprises defining no more than 512 allowable complex data values on the line in the complex plane.  It is recognized that there are a finite number of complex data values. Thus, at the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to try and define any number of complex data values, including no more than 512 complex data values, since any number of complex data values (i.e. 64 or 128) can achieve good performance.
As to Claim 14, Buckley teaches replacing the amplitude and phase component with the amplitude and phase component of the nearest allowable complex data value (Pg. 6, first paragraph – “quaternary phase modulation…the complex plane may be…divided into quadrants in order to determine which quantised phase to employ in the phase modulation).
As to Claim 15, Buckley teaches a method of holographic projection, the method comprising: calculating a hologram as claimed in claim 1 (See Claim 1 and Pg. 1, first paragraph); displaying the hologram on light-modulating pixels of at least one display device (Fig. 3 at Hologram data to SLM); and illuminating the at least one display device with coherent light and performing a Fourier transform to generate a holographic reconstruction at a replay plane (Figs. 4 and 6 at Transform and Fig. 9).
As to Claim 16, Buckley teaches that the light-modulating pixels are provided on one display device and wherein each light-modulating pixel is operable to modulate both amplitude and phase in accordance with a plurality of complex modulation levels, wherein the plurality of complex modulation levels is the plurality of allowable complex data values (See Fig. 10 and Pg. 10, last paragraph—Pg. 11, first paragraph).
As to Claim 17, Buckley teaches a hologram engine arranged to calculate a hologram as claimed in claim 1 (Fig. 3 and Pg. 10 at Fig. 3).
As to Claim 18, Buckley teaches a holographic projector (Figs. 1-2c) comprising: 
a display device comprising an array of light-modulating pixels (Fig. 2a at 24), wherein each light-modulating pixel is a cell containing liquid crystal operable to modulate both amplitude and phase (Pg. 2, second paragraph, Pg. 3, third paragraph); 
(Fig. 2a at 100 and Pg. 3, third paragraph), each having an amplitude modulation value and phase modulation value (Pg. 7, last paragraph – “processing said image data to generate said holographic data…to generate complex valued transformed data…of at least one of a  real and an imaginary component…a first set of data comprising quantised phased modulator and a second set of data comprising said continuous amplitude modulator” and Pg. 27, Claim 2), 
wherein the plurality of allowable complex modulation levels comprises phase modulation values which substantially span 2π (Pg. 12, step 1 – “0 and 2π”; Pg. 15, step 1), and wherein at least one of the complex modulation levels has an amplitude modulation value of substantially zero (Pg. 20, 4th paragraph – “amplitude from 0 to 1”).
Buckley fails to teach that the plurality of allowable complex data values are defined substantially on a line in the complex plane, wherein the line is a spiral towards the origin comprising a first section which is a substantially closed loop around the origin and a second section which extends inwardly from the circumference of the loop towards the origin of the complex plane.  Examiner cites Cohn to teach a plurality of allowable complex data values are defined substantially on a line in the complex plane (See Fig. 3), wherein the line is a spiral towards the origin comprising a first section which is a substantially closed loop around the origin (See Fig. 3, note solid line) and a second section which extends inwardly from the circumference of the loop towards the (See Fig. 3, note dotted line).  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to define a line a complex plane, as taught by Cohn, in the method taught by Buckley, in order to provide a means of restraint.
As to Claim 19, all of the claim limitations have been met, please see the rejection of claims 1 and 17 above.
As to Claim 20, Buckley teaches that the display device is a liquid crystal on silicon device (Pg. 19, second paragraph, note FLC and silicon backplane).
As to Claim 21, Buckley teaches that the liquid crystal is twisted nematic liquid crystal (Pg. 9, first paragraph, last sentence and Pg. 17, first paragraph).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckley and Cohn in view of Christmas (USPGPUB 2009/0128875—hereinafter “Christmas”).
As to Claim 2, Buckley, as modified by Cohn, fails to teach that the step of constraining the second complex data set to the plurality of allowable complex data values forms a third data set, the method further comprising: (v) performing a forward Fourier transform of the third complex data set, to form a fourth complex data set; and (vi) measuring a difference between the amplitude component of the fourth complex data set and the input image.  Examiner cites Christmas to teach forming a third data set, the method further comprising: (v) performing a forward Fourier transform of the third complex data set, to form a fourth complex data set (Pg. 1, ¶ 21); and (vi) measuring a difference between the amplitude component of the fourth complex data (Pg. 4, claim 6).  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to form third data set and a fourth complex data set, as taught by Christmas, in the  method taught by Buckley, as modified by Cohn, in order to give good approximations to the sampled image (Pg. 1, ¶ 23).

Allowable Subject Matter
Claims 3, 4, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Juday			U.S. Patent 5,416,618
Colin et al.		U.S. Patent 5,859,728
Sandstrom		USPGPUB  2009/0303571





Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694